CaSe 19-00252-.].](3-13 DOC 20 Filed 03/04/19 EOD 03/04/19 15242:30 Pg 1 Of 8

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

In re:
Johnny Darrell Lorick,
Debtor.

Case No. l9~()0252-JJG- l 3

 

CHAPTER 13 PLAN
Original ___X_
Amended Plan #

1. NOTICE TO INTERESTED PARTIES:
The Debtor must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not lncluded,” if neither box is checked, or if both boxes are
checked, the provision will be ineffective if set out later in the plan.

 

1.1 A limit on the amount of a secured claim, pursuant

 

to paragraph 8(b), which may result in a partial [:l Included § Not Included
payment or no payment at all to the secured
creditor.
1.2 Avoidance of a judicial lien or nonpossessory,
nonpurchase money security interest. Any lien l:] Included g Not Included

avoidance shall occur by separate motion or
proceeding, pursuant to paragraph 12.
1.3 Nonstandard provisions, set out in paragraph 15. § Included [] Not lncluded

 

 

 

 

 

 

 

2. GENERAL PROVISIONS:

(a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with your
attorney. If you oppose any provision of this plan, you must file a timely written objection. This plan
may be confirmed without further notice or hearing unless a written objection is filed before the
deadline stated on the separate Notice you receivedfrom the Court.

(b) PROOFS ()F CLAIM: You must file a proof of claim to receive distributions under the plan.
Absent a Court order determining the amount of the secured claim, the filed proof of claim shall
control as to the determination of pre-petition arrearages; secured and priority tax liabilities; other
priority claims; and the amount required to satisfy and offer of payment in full. All claims that are
secured by a security interest in real estate shall comply with the requirements of Federal Rule of
Bankruptcy Procedure (“FRBP”)Z()Ol(c)(Z)(C).

(c) N()TICES RELATING TO M()RTGAGES: As required by Local Rule B-3OOZ.l-l, all
creditors with claims secured by a security interest in real estate shall comply with the requirements of
FRBP 3002.1 (b) and (c) without regard to whether the real estate is the Debtor's principal residence.
If there is a change in the mortgage servicer while the bankruptcy is pending, the mortgage holder
shall file with the Court and serve upon the Debtor, Debtor’s counsel and the Chapter 13 Trustee
(“Trustee”) a Notice setting forth the change and providing the name of the new servicer, the payment
address, a contact phone number and a contact e-mail address.

CaSe 19-00252-.].](3-13 DOC 20 Filed 03/04/19 EOD 03/04/19 15242:30 Pg 2 Of 8

(d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Nonmortgage
creditors in Section 8(c) (whose rights are not being modified) or in Section l l (whose executory
contracts/unexpired leases are being assumed) may continue to mail customary notices or coupons to
the Debtor or the Trustee notwithstanding the automatic stay.

(e) EQUAL M()NTHLY PAYMENTS: As to payments required by paragraphs 7 and 8,

the Trustee may increase the amount of any “Equal Monthly Amount” offered to appropriately
amortize the claim. The Trustee shall be permitted to accelerate payments to any class of creditor for
efficient administration of the case.

(f) PAYMENTS FOLLOWING ENTRY OF ()RDERS LIFTING STAY: Upon entry

of an order lifting the stay, no distributions shall be made on any secured claim relating to the subject
collateral until such time as a timely amended deficiency claim is filed by such creditor and deemed
allowed, or the automatic stay is re-imposed by further order of the Court.

3. SUBMISSION OF INCOME:

Debtor submits to the supervision and control of the Trustee all or such portion of future earnings or
other future income or specified property of the Debtor as is necessary for the execution of this plan.

4. PLAN TERl\/IS:

(a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay 5250.00 to the Trustee, starting not
later than 30 days after the order for relief, per month for 1 month; then, commencing March, 2019,
Debtor shall pay $2,517.0() per month until all allowed claims are paid in full. It is Debtor’s intent
to be a 100% repayment plan, and Debtor shall adjust the monthly Trustee payment in order to
pay all allowed claims in full.

Additional payments to Trustee and/or future changes to the periodic amount proposed are:
None.

(b) INCREASED FUNDING: lf additional property comes into the estate pursuant to l l U.S.C.
§l306(a)(l) or if the Trustee discovers undisclosed property of the estate, then the Trustee may obtain
such property or its proceeds to increase the total amount to be paid under the plan. However, if the
Trustee elects to take less than lOO% of the property to which the estate may be entitled OR less than
the amount necessary to pay all allowed claims in full, then a motion to compromise and settle will be
filed, and appropriate notice given.

(c) CURING DEFAULTS: lf Debtor falls behind on plan payments or if changes to the payments
owed to secured lenders require additional funds from the Debtor's income, the Debtor and the Trustee
may agree that the Debtor(s) will increase the periodic payment amount or that the time period for
making payments will be extended, not to exceed 60 months. Creditors will not receive notice of any
such agreement unless the total amount that the Debtor(s) will pay to the Trustee decreases. Any party
may request in writing, addressed to the Trustee at the address shown on the notice of the meeting of
creditors, that the Trustee give that party notice of any such agreement Agreements under this section
cannot extend the term of the plan more than 6 additional months

(d) ()THER PLAN CHANGES: Any other modification of the plan shall be proposed by motion
pursuant to ll U.S.C. §1329. Service of any motion to modify this plan shall be made by the moving
party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by the Court,

CaSe 19-00252-.].](3-13 DOC 20 Filed 03/04/19 EOD 03/04/19 15242:30 Pg 3 Of 8

5. PAYMENT OF ADMINISTRATIVE CLAIMS (INcLUsrvE or DEBToR's ATToRNEY Fi_s_r_a;sl;

 

IE NoNE
All allowed administrative claims will be paid in full by the Trustee unless the creditor agrees
otherwise:
Creditor Type of Claim Scheduled Amount

 

 

 

 

 

 

 

6. PAYMENT OF DOMESTIC SUPPCRT OBLIGATIONS:

(a) Ongoing Domestic Support Obligations. Debtor shall make any Domestic Support Obligation
payments that are due after the filing of the case under a Domestic Support Order directly to the payee

>X< NoNE
(b) Domestic Support Obligation Arrears.

[X] NoNE
The following arrearages on Domestic Support Obligations will be paid in the manner specified:

 

Creditor Type of Claim Estirnated Arrears Treatment

 

 

 

 

 

 

 

 

CaSe 19-00252-.].](3-13 DOC 20 Filed 03/04/19 EOD 03/04/19 15242:30 Pg 4 Of 8

7. PAYMENT OF SECURED CLAIMS RELATING S()LELY TO THE DEBTOR’S
PRINCIPAL RESIDENCE:

{:| NoNE

As required by Local Rule B-30l5-l (a), if there is a pre-petition arrearage claim on a mortgage
secured by the Debtor’s principal residence, then both the pre-petition arrearage and the post-petition
mortgage installments shall be made through the Trustee. lnitial post-petition payment arrears shall be
paid with secured creditors, lf there are no arrears, the Debtor may pay the secured creditor. Before
confirmation, the payment to the mortgage lender shall be the regular monthly mortgage payment
unless otherwise ordered by the Court or modified pursuant to an agreement with the mortgage lender.
After confirmation, payment shall be as set forth below. Equal Monthly Amount and Estimated
Arrears listed below shall be adjusted based on the filed claim and/or notice. Delinquent real estate
taxes and homeowners’ association or similar dues should be treated under this paragraph

 

 

 

 

Creditor Residential Address Estimated Arrears Equal Select One for Mortgages
Monthly ONLY:
Amount
Trustee Direct
Pay Pay
15‘ mortgage on
residene commonly $81,011_20 $*
referred to as 6445 See paragraph
Harrison Ridge Blvd., 15(f) below as to
Colonial National Indianapolis, IN Creditor
Mortgage 46236 Treatment $2,491.24 XXXXXX
2"d mortgage on
residene commonly $0.00 ii See
Indiana Housing referred to as 6445 paragraph 15(d)
& Community Harrison Ridge Blvd., below as to
Development Indianapolis, IN Creditor
Authority 46236 Treatment $0.()0 XXXXXX
Statutory lien on
residene commonly
referred to as 6445
Harrison Ridge Harrison Ridge Blvd.,
Neighborhood Indianapolis, IN $1,586.53 @
Association, Inc. 46236 8.0% Interest $0.00

 

 

 

 

 

 

 

 

No late charges, fees or other monetary amounts shall be assessed based on the timing of any payments
made by the Trustee under the provisions of the Plan, unless allowed by Order of the Court.

 

CaSe 19-00252-.].](3-13 DOC 20 Filed 03/04/19 EOD 03/04/19 15242:30 Pg 5 Of 8

8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
PARAGRAPH 7:

(a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

§ NoNE
Pursuant to Local Rule B-3015-3, and unless otherwise ordered by the Court, prior to plan
confirmation, as to secured claims not treated under paragraph 7 and as to which valuation under ll
U.S.C. § 506 is not applicable, the Trustee shall pay monthly adequate protection payments equal to
l% of a filed secured claiin. The Trustee shall disburse such adequate protection payments to the
secured creditor as soon as practicable after receiving plan payments from the Debtor, and the secured
claim will be reduced accordingly After confirmation of the plan, unless otherwise provided in
paragraph 15, the Trustee will pay to the holder of each allowed secured claim the filed claim amount
with interest at the rate stated in column 5 .

 

(l) (2) (3) (4) (5) (6)

Creditor Collateral Purchase Estimated Interest Equal
Date Claim Amount Rate Monthly
Amount

 

 

 

 

 

 

 

 

 

 

(b) Secured Claims as to Which 11 U.S.C. § 506 Valuation is Applicable:

§ NoNE
Pursuant to Local Rule B-30l 5-3, and unless otherwise ordered by the Court, prior to plan
confirmation as to secured claims not treated under paragraph 7 but as to which § 506 valuation is
applicable, the Trustee shall pay monthly adequate protection payments equal to l% of the value of the
collateral in column 5. The Trustee shall disburse such adequate protection payments to the secured
creditor as soon as practicable after receiving plan payments from the Debtor, and the secured
claim will be reduced accordingly After confirmation of the plan, unless otherwise provided in
paragraph l$, the Trustee will pay to the holder of each allowed secured claim the value amount in
column 5 at the equal monthly amount in column 7 with interest at the rate stated in column 6.

 

(1) (2) (3) (4) (5) (6) (7)
Creditor Collatcral Purchase Scheduled Value Intcrest Equal
Date Debt Rate Monthly
Amount

 

 

 

 

 

 

 

 

 

 

 

(c) Curing Defaults and/or Maintaining Payments:

§ NoNE
Trustee shall pay the allowed claim for the arrearage, and Debtor shall pay regular post-petition
contract payments directly to the creditor:

 

Creditor Collateral/Type of Debt Estimated Arrears Interest Rate (if any)

 

 

 

 

 

 

 

 

CaSe 19-00252-.].](3-13 DOC 20 Filed 03/04/19 EOD 03/04/19 15242:30 Pg 6 Of 8

(d) Surrendered/Abandoned Collateral:

§ NoNE

The Debtor intends to surrender the following collateral Upon confirmation, the Chapter 13 estate
abandons any interest in, and the automatic stay pursuant to l l U.S.C. § 362 is terminated as to, the
listed collateral and the automatic stay pursuant to l l U.S.C. §1301 is terminated in all respects Any
allowed unsecured claim resulting from the disposition of the collateral will be treated in paragraph
lO.(b) below. Upon confirmation, the secured creditor is free to pursue its in rem rights.

 

Creditor

Collateral
Surrendered/Abandoned

Scheduled Value of Property

 

 

 

 

 

 

 

9. SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:

§ NoNE

All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory interest
thereon (whether or not an interest factor is expressly offered by plan terms). All allowed priority
claims shall be paid in full by the Trustee, exclusive of interest, unless the creditor agrees otherwise:

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor Type of Priority or Secured Claim Scheduled Treatment
Debt

lnternal Revenue 2014 US Federal Priority Income $2,740.25 Paid in full through Trustee
Service Tax Liability conduit Without interest
Indiana Department 2014 Indiana State Secured $557.93 Paid in full through Trustee
of Revenue Income Tax Liability conduit With interest
Oregon Department 2014 ()regon State Priority $227.10 Paid in full through Trustee
of Revenue Income TaX Liability conduit Without interest

10. NON-PRIORITY UNSECURED CLAIMS:

(a) Separately Classified or Long-term Debts:

§ NoNE

Creditor Basis for Treatment Amount Interest (if any)
Classification

Navi€nt Long-term non- To receive pro-rata $13,011.00 Interest shall
COYP°!“¢\UOH dischargeable distribution with other continue to accrue

student loan

general unsecured creditors

pursuant to the
original contract

 

 

 

 

 

 

 

(b) General Unsecured Claims:

ll Pro rata distribution from any remaining funds; or
K] Other: 100% of allowed claims to be paid in full.

 

 

CaSe 19-00252-.].](3-13 DOC 20 Filed 03/04/19 EOD 03/04/19 15242:30 Pg 7 Of 8

11. EXECUTORY C()NTRACTS AND UNEXPIRED LEASES:

 

[] NONE
All executory contracts and unexpired leases are REJECTED, except the following, which are
assumed:
Creditor Property Description Treatment

 

Aspen Square Management Apartment lease agreement ASSUMED

 

 

 

 

 

 

12. AVOIDANCE OF LIENS:

§ NoNE
Debtor will file a separate motion or adversary proceeding to avoid the following nonpurchase
money security interests,judicial liens, wholly unsecured mortgages or other liens that impair

exemptions:

 

Creditor Collateral/Property Description Amount of Lien to be Avoided

 

 

 

 

 

 

 

13. LIEN RETENTION: With respect to each allowed secured claim provided for by
the plan, the holder of such claim shall retain its lien securing such claim until the earlier of a) the
payment of the underlying debt determined under non-bankruptcy law or b) entry of a discharge order
under ll U.S,C. § 1328.

14. VESTING OF PROPERTY ()F THE ESTATE: Except as necessary to fund the plan or as
expressly retained by the plan or confirmation order, the property of the estate shall revest in the
Debtor upon confirmation of the Debtor’s plan, subject to the rights of the Trustee, if any, to assert
claim to any additional property of the estate acquired by the Debtor post-petition pursuant to

operation of ll U.S.C. § 1306.

15. NONSTANDARD PR()VISIONS:

§ NoNE
Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any nonstandard
provision placed elsewhere in the plan is void. These plan provisions will be effective only if the
included box in Paragraph 1.3 of this plan is checked

(a) Monthly plan payments shall be made by § direct payment or via l:] Wage Assignment.

(b) Debtor acknowledges that taxing authorities may continue to assess post-petition interest on any
tax liabilities which are non-dischargeable; therefore, Debtor shall contact the taxing authorities
after a Discharge Order is entered, in order to make payment arrangements on any tax liabilities
which may remain due and owing.

(c) Pursuant to ll U.S.C. §1326, Sections 8(a) and S(b) of this Chapter 13 Plan shall be clarified as
follows: N otwithstanding the date this Chapter 13 Plan is confirmed, the Creditor(s) shall
continue to receive Adequate Protection Payments until all Administrative Claims are paid in full,
In other words, the Creditor(s) shall not receive Equal Monthly Amounts until the month after all
Administrative Claims are paid in full.

CaSe 19-00252-.].](3-13 DOC 20 Filed 03/04/19 EOD 03/04/19 15242:30 Pg 8 Of 8

(d) Creditor is owed $0.00 arrears as of the petition date and regular monthly installment payments are

not due until certain events occur as specified in the underlying note. Therefore, neither the Debtor
nor the Trustee shall make payments to the Indiana Housing & Community Development
Authority while the case is pending, but said creditor shall retain a lien on the underlying real
estate pursuant to the terms of the underlying note and mortgage executed by the Debtor.

(e) Debtor shall report to the Trustee as to whether Debtor receives any proceeds from the Personal

(f)

Injury Products Liability Class Action lawsuit, currently pending in the Southern District of
Illinois under Case No. 3116-cv-00638-DRH, and the Court shall make a final determination as to
what portion io any of these proceeds are turned over to the Chapter 13 Trustee for benefit of
creditors.

Creditor Colonial National Mortgage shall be paid $1,682.68 to pay the Interest plus Escrow
amount of the monthly mortgage payment (estimated from last statement from Creditor dated
December 17, 2018), through the Chapter 13 Trustee conduit, as Adequate Protectrion,
distributions from the Trustee to commence May 2019. Debtor is selling his residence and
believes there will be adequate equity therein to pay Creditor in full. Debtor believes he will be
able to sell real estate prior to February l, 2020. Creditor shall cease to receive conduit payments
upon the sale of real estate, Debtor shall file a Motion to Sell prior to the closing date for this
Court to approve the sale of real estate,

Dated: 3/4/2019

§ : » am am d f `.

-WVM~

 

`lohnny l)arrell Loric

/I/L/'

Michaei J. Noriis (# 15341_49)
Mike Norris & Associates, P.C.
Attorney for the Debtor

3802 W 96th Street, #110
Indianapolis, IN 46268

Phone: (317) 266-8888

Fax: (317) 266-3401

E-mail: mike@mikenorrislaw.com

 

By filing this document, the Debtor, if not represented by an attorney, or the Attorney for
the Debtor also certifies that the wording and order of the provisions in this Chapter 13
plan are identical to those contained in the form plan adopted by this Court, other than any
nonstandard provisions included in paragraph 15.

